       Case 1:15-md-02657-FDS Document 1315 Filed 01/31/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF
                                  MASSACHUSETTS



IN RE : ZOFRAN® (ONDANSETRON)
PRODUCTS LIABILITY LITIGATION                         Case No. 1:17-cv-10066

This document relates to:                             MDL No. 1:15-cv-2657-

Amie L. Fluth v. GlaxoSmithKline LLC                  FDS




                          PLAINTIFFS’ MOTION TO IMPOUND

       In accordance with Local Rule 7.2, Plaintiffs respectfully request the Court’s permission

to allow Plaintiffs to file Plaintiffs’ Motion to Compel Answers to Interrogatories and Responses

to Request for Production Documents Against Defendant GSK and attached Exhibits, under seal.

This motion is made with reference to the following facts:

   1. MDL Order No. 13 (Doc. 242) governs confidential materials and requires the submitting

       party of confidential information to file a Motion to Impound pursuant to Local Rule 7.2

       while serving and filing complete produced versions of the confidential documents.

   2. Plaintiffs seek to impound Plaintiffs’ Motion to Compel Answer to Interrogatories and

       Responses Request for Production of Documents Against Defendant GSK and attached

       Exhibits.

   3. These documents contain numerous references to documents and exhibits that have been

       designated as confidential, and involve testimony of a third party, who has not had the

       opportunity to designate documents as confidential.

   4   Plaintiffs seek to file these documents under seal to preserve requested confidentiality

       while using the exhibits as factual background for Plaintiffs’ Motion to Compel Answers
         Case 1:15-md-02657-FDS Document 1315 Filed 01/31/19 Page 2 of 2



         to Interrogatories and Responses to Request for Production of Documents Against

         Defendant GSK. Each exhibit is necessary as context for the parties’ dispute over

         Plaintiffs’ Motion to Compel.

     5. Pursuant to MDL Order No. 13, Plaintiffs request that the Court lift any impounding Order

         only upon further order of the Court. Plaintiffs further request that the impounding

         Confidential Information be kept in the Clerk’s non-public information file during any

         post-impoundment period unless the Court vacates the impounding Order.

     6. In accordance with MDL Order No. 13, Plaintiffs will file a supporting Declaration with

         the filing of this Motion to Impound, and Plaintiffs will deliver to Court Chambers copies

         of the exhibits in sealed envelopes marked “FILED UNDER SEAL” along with courtesy

         copies of the Motion and Declaration.




                                                    Respectfully submitted,

                                                    HERMAN, HERMAN & KATZ, LLC


                                                    _/s/ James. C. Klick______________
                                                    JAMES C. KLICK - #7451
                                                    820 O=Keefe Avenue
                                                    New Orleans, Louisiana 70113
                                                    Telephone: (504) 581-4892
                                                    Facsimile: (504) 561-6024

                                     CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of January, 2019, I served opposing counsel with a copy

of the above by electronic filing.



                                             _/s/ James. C. Klick______________
                                             JAMES C. KLICK
